Koontz, J.,*
dissenting.
I respectfully dissent. In my view, although the facts in this case and the reasonable inferences fairly deducible therefrom are consistent with Mayor Wynne’s guilt of a violation of Code § 18.2-178, they are not inconsistent with his innocence. Accordingly, under well established principles, I would find that the Commonwealth failed to establish Mayor Wynne’s guilt beyond a reasonable doubt and would reverse his conviction.
*283“On appeal, we view the evidence in the light most favorable to the Commonwealth, granting to it all reasonable inferences fairly deducible therefrom. However, while we view the evidence in that light, the burden remains on the Commonwealth to produce evidence consistent with guilt of a crime and inconsistent with innocence.” Camp v. Commonwealth, 14 Va. App. 879, 880, 419 S.E.2d 435, 436 (1992) (citation omitted). Thus, “to justify conviction of a crime, it is not sufficient to create a suspicion or probability of guilt, but the evidence must establish the guilt of an accused beyond a reasonable doubt. It must exclude every reasonable hypothesis except that of guilt. The guilt of a party is not to be inferred because the facts are consistent with his guilt, but they must be inconsistent with his innocence.” Cameron v. Commonwealth, 211 Va. 108, 110-11, 175 S.E.2d 275, 276 (1970). Although the judgment of the trial court sitting without a jury will not be set aside unless it is plainly wrong or without evidence to support it, a trial court’s conclusion based on evidence that is undisputed does not have this binding effect on appeal. The trial court may not arbitrarily disregard uncontested evidence of unimpeached witnesses unless the evidence is inherently incredible and inconsistent with the facts in the record. Hankerson v. Moody, 229 Va. 270, 274, 329 S.E.2d 791, 794 (1985).
In the present case, at the conclusion of the presentation of the evidence, the trial judge made the following pertinent observations and conclusions:
I really feel sorry for Mr. Wynne. I think he is a man that used extremely poor judgment.
* * *
One piece of evidence that came out that impressed me very much is when Mr. Wynne said that he picked up from other mayors at these mayor conferences how they raised money, and I think we have all heard what goes on in a lot of other states, how people get businesses for so called contributions. I would like to think that those things don’t go on in Virginia. I certainly don’t think it is a general practice in this state, but regardless of that, it is wrong.
What the mayor did was to me very definitely wrong. But, of course, it is not up to me to decide just what he did was wrong. It is up to me to decide were his acts a violation of the statute which he is being prosecuted. And it really boils down to the fact *284was there intent to defraud and were false pretenses used in order to obtain this money.
In that context, the trial judge then essentially determined that the unused portion of the several travel and expense advances received by Mayor Wynne from the city were “personal debts.” Thus, when Mayor Wynne “went to the Japanese company who he was familiar with to obtain money to pay this debt” that established “an intent to defraud.” The majority, for the reasons stated in its opinion, finds the evidence sufficient to support the trial judge’s implicit determination that: (1) Mayor Wynne intended to defraud Sumitomo, Inc.; (2) that a fraud actually occurred; (3) that Mayor Wynne used false pretenses to perpetrate the fraud; and (4) that the false pretenses induced Mr. Yamazaki on behalf of Sumitomo, Inc. to part with its money. See Riegert v. Commonwealth, 218 Va. 511, 518, 237 S.E.2d 803, 807 (1977). I disagree.
The trial judge’s observations that Mayor Wynne “used extremely poor judgment” and that what he did in soliciting private funds was “wrong” are patently obvious in the context of the facts in this case. Undoubtedly, the mayor’s actions were the genesis of the reasonable suspicion of criminal conduct that led to Mayor Wynne’s prosecution and, ultimately, to his conviction. The solicitation of private funds to defray the legitimate official expenses of a public official is not itself a crime in this Commonwealth. However, such a practice casts a cloud of public doubt and suspicion over the validity of the solicitation and the expenditure of such funds for legitimate official purposes. Moreover, such a practice erodes the public respect for and the dignity of the public office involved. In this light, I agree with the trial judge’s conclusion that such conduct is “wrong.” My disagreement with the validity of Mayor Wynne’s conviction does not spring from any defense of his solicitation of private funds to defray even the legitimate costs of the operation of his office as mayor. I write solely in defense of the requirement that guilt of a criminal offense must be established beyond a reasonable doubt, a requirement forming the very foundation of our judicial system and essential to public confidence in it.
Mayor Wynne did not solicit funds in a vacuum,, and his conduct may not properly be so viewed to establish his guilt of a violation of Code § 18.2-178 beyond a reasonable doubt. No assertion is made that Mayor Wynne solicited funds for personal obligations totally unrelated to the expenditures of his official office. The gravamen of the Commonwealth’s assertion of criminal conduct against Mayor Wynne *285is that the unused portions of the travel advances following his participation in official meetings in Charleston, Washington, D.C., and New Orleans became “personal debts” owed to the city by Mayor Wynne. However, any distinction between the personal debt of Mayor Wynne and his debt to the city in his official capacity as mayor under such circumstances is a distinction totally without significance. Clearly, Mayor Wynne had an obligation to settle his outstanding account with the city in the amount of his unused travel advances.
However, it is undisputed that Mayor Wynne, over the course of his tenure as mayor, did not regularly settle his accounts with the city. Rather, he had a practice of doing so every four to seven months. Although he never failed to repay his advances in full, it is also undisputed that, frequently, he did not seek reimbursement for official expenses that otherwise were reimbursable to him by the city. Betty Callaway, the City Clerk responsible for handling official travel advancements and settlements, specifically testified that she was aware that there were times that Mayor Wynne was entitled to take mileage and other expenses for which he did not make claims. In fact, she told him that “he was losing money because he was not claiming his mileage.” Ms. Callaway testified for the Commonwealth. Her testimony is consistent with Mayor Wynne’s assertion that over the period of time he incurred the obligation to repay the unused portions of his travel advances related to his official trips to Charleston, Washington D.C., and New Orleans, he was also incurring and accumulating reimbursable travel and expenses related to his other official functions as mayor. At trial, those expenses were established and not refuted by the Commonwealth.
It is significant that the trial judge, although condemning it, accepted Mayor Wynne’s account that when he attended mayor’s meetings, such as the national meeting in Charleston, South Carolina, in 1989, he learned from other mayors that they frequently followed a practice of raising “money to defray part of their financial expenses.” No evidence in the record suggests that such a practice is prohibited by law or not followed by some mayors in other states. The trial judge’s condemnation of the practice of public officials raising money from private business to pay for official expenses is not a rejection of Mayor Wynne’s assertion that upon learning of the practice of other mayors he believed this practice was permissible in this Commonwealth and decided to begin the practice here. Mayor Wynne’s account is not inherently incredible or inconsistent with any other facts in the record. The fact that adequate city funds were available to pay the expenses of *286Mayor Wynne in his official capacity merely established that the solicitation of private funds was not necessary. It does not necessarily exclude the reasonable hypothesis that Mayor Wynne nevertheless believed that such solicitation was permissible and that his intent was to raise money from private businesses to defray the costs related to his official function as mayor.
Mayor Wynne’s assertion of a belief that solicitation of private funds to defray official expenses of his office was not prohibited is the basis of his further assertion that he had no intent to defraud Sumitomo, Inc. The undisputed facts surrounding his actual solicitation of funds from Sumitomo, Inc. and his disposition of those funds is not inconsistent with a lack of intent to defraud. The meeting with the Sumitomo executives was held in the presence of Mayor Wynne’s fund raiser, Lynne Jenkins. It was not a secret meeting. Mayor Wynne and Sumitomo, Inc. had an ongoing business relationship through Mayor Wynne’s leasing business. The meeting lasted “ten to fifteen minutes.” After “some conversation in general matters of Virginia and just Chesapeake,” Mr. Yamazaki, Sumitomo’s president, recalled that “at the last minute Mayor [Wynne] discussed about funds, and it was a very short conversation.” Although Mr. Yamazaki was given or formed the impression that the city had a limited budget for the may- or’s expenses and the mayor mentioned the entertainment of foreign dignitaries as one example of the need for funds, Mr. Yamazaki testified that he “never asked [the] specific purpose” of the requested funds and that Mayor Wynne did not “[express] it to me.”
Undoubtedly, Mr. Yamazaki-made it clear to Mayor Wynne that the contribution was not to be a political gift or for personal expenses. When asked if Mayor Wynne had come to him and said he owed the city money for travel expenses he would have given Mayor Wynne the money, Mr. Yamazaki testified: “Travel expenses? That (sic) his personal trouble. His wife and kids, no, I don’t, but if trouble as the mayor of the city, yes.” Although Mayor Wynne bears the responsibility, Mr. Yamazaki’s testimony is not inconsistent with a conclusion that the meeting produced a lack of clear understanding of the intended use of the funds. However, that result is not inconsistent with a lack of intent to defraud based upon a good faith belief that the use of the funds to defray the cost of official travel was not prohibited by law. In fact, Mr. Yamazaki’s testimony in reply to the Commonwealth’s question suggests that he was willing to have the contribution used to *287repay the city for the costs of Mayor Wynne’s travel on official business so long as Mayor Wynne’s family travel expenses were not included.
Finally, as noted by the majority, when Mayor Wynne received the $1,000 check from Sumitomo it was accompanied by a letter that indicated it was “to help defray your expenses entertaining foreign dignitaries.” Mayor Wynne acknowledged receipt of the check and in his letter of acknowledgement he referred to “official travel.” Although the Commonwealth makes much of the admittedly confusing and perhaps misleading conclusion that may be drawn from the wording of this letter, it is, nevertheless, not inconsistent with a desire by Mayor Wynne to clarify his intent to use the contribution to defray the costs of his official travel. Moreover, Mayor Wynne’s open use of these funds for the purpose of repaying the unusual portion of his travel advance relating to his official travel while not claiming reimbursement for other accumulated reimbursable expenses is not inconsistent with a good faith belief that such a practice merely shifted the cost of his official travel from the city to private contributions. Such a belief is not inconsistent with a lack of intent to defraud.
When Mayor Wynne’s conduct is viewed in its totality, a reasonable hypothesis of innocence that is not inherently incredible and not inconsistent with the facts in the record viewed most favorable to the Commonwealth becomes apparent. That hypothesis is that Mayor Wynne after learning of the practice of other mayors from other states sought to obtain private funds to defray, in part, the expenses of his official office so that he would not have to personally bear that expense and he could relieve the city of some of that expense. By not seeking reimbursement from the city for his accumulated reimbursable expenses as either a reduction to or set-off against the unused portion of the travel advance he had received and owed to the city, he sought to accomplish that transfer without a personal financial gain. However “poor judgment” such conduct evidences, it is not inconsistent with a lack of intent to defraud Sumitomo.
For these reasons, I would reverse the conviction in this case.

When the case was argued, Judge Koontz presided. Judge Moon was elected Chief Judge effective May 1, 1993.